SECOND AMENDMENT AGREEMENT
This SECOND AMENDMENT AGREEMENT (this "Amendment") is made as of the 21st day of
March, 2016 among:
(a)            BEL FUSE INC., a New Jersey corporation (the "Borrower");


(b)            the Lenders, as defined in the Credit Agreement, as hereinafter
defined; and


(c)            KEYBANK NATIONAL ASSOCIATION, a national banking association, as
the administrative agent for the Lenders under the Credit Agreement (the
"Administrative Agent").


WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Credit and Security Agreement, dated June 19, 2014, as amended and
restated as of June 30, 2014, that provides, among other things, for loans and
letters of credit upon certain terms and conditions (as amended and as the same
may from time to time be further amended, restated or otherwise modified, the
"Credit Agreement");


WHEREAS, the Borrower, the Administrative Agent and the Lenders desire to amend
the Credit Agreement to modify certain provisions thereof and add certain
provisions thereto;


WHEREAS, each capitalized term used herein and defined in the Credit Agreement,
but not otherwise defined herein, shall have the meaning given such term in the
Credit Agreement; and


WHEREAS, unless otherwise specifically provided herein, the provisions of the
Credit Agreement revised herein are amended effective as of the date of this
Amendment;


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Borrower, the Administrative Agent and the
Lenders agree as follows:


1.            Amendment to Definitions in the Credit Agreement.  Section 1.1 of
the Credit Agreement is hereby amended to delete the definition of "Insolvent
Lender" therefrom and to insert in place thereof the following:


"Insolvent Lender" means a Lender, as reasonably determined by the
Administrative Agent, that (a) has become or is not Solvent or is the subsidiary
of a Person that has become or is not Solvent; (b) has become the subject of a
proceeding under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, or is a subsidiary of a Person that has become
the subject of a proceeding under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; or (c) has become the
subject of a Bail-In Action; provided that a Lender shall not be an Insolvent
Lender solely by virtue of the ownership or acquisition or control of an equity
interest in such Lender or a parent company thereof by a Governmental Authority
or an instrumentality thereof so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any Insolvent Lender shall cease to be an Insolvent Lender when the
Administrative Agent determines, in its reasonable discretion, that such
Insolvent Lender is no longer an Insolvent Lender based upon the characteristics
set forth in this definition.



--------------------------------------------------------------------------------

2.            Additions to Definitions in the Credit Agreement.  Section 1.1 of
the Credit Agreement is hereby amended to add the following new definitions
thereto:


"2016 Excess Cash Flow Mandatory Prepayment" means the making by the Borrower of
a Mandatory Prepayment in an aggregate amount equal to twenty-five percent (25%)
of the Excess Cash Flow for the fiscal year of the Borrower ended December 31,
2015.


"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in subpart (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in subparts (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


"EEA Resolution Authority" means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


2

--------------------------------------------------------------------------------

"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time


"Second Amendment Effective Date" means March 21, 2016.


"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


3.            Amendment to Advancing of Non Pro-Rata Revolving Loans
Provisions.  Section 2.6 of the Credit Agreement is hereby amended to delete the
subsection (f) therefrom and to insert in place thereof the following:


(f)            Advancing of Non Pro-Rata Revolving Loans.  Notwithstanding
anything in this Agreement to the contrary, if the Borrower requests a Revolving
Loan pursuant to Section 2.6(a) hereof (and all conditions precedent set forth
in Section 4.1 hereof are met) at a time when one or more Revolving Lenders are
Affected Lenders, the Administrative Agent shall have the option, in its sole
discretion, to require (and, at the request of the Borrower, shall require) the
Non-Affected Lenders to honor such request by making a non pro-rata Revolving
Loan to the Borrower in an amount equal to (i) the amount requested by the
Borrower, minus (ii) the portions of such Revolving Loan that should have been
made by such Affected Lenders.  For purposes of such Revolving Loans, the
Revolving Lenders that are making such Revolving Loan shall do so in an amount
equal to their Applicable Commitment Percentages of the amount requested by the
Borrower.  For the avoidance of doubt, in no event shall the aggregate
outstanding principal amount of Loans made by a Lender (other than Swing Loans
made by the Swing Line Lender), when combined with such Lender's pro rata share,
if any, of the Letter of Credit Exposure and the Swing Line Exposure, be in
excess of the Maximum Amount for such Lender.


4.            Amendment to Right to Prepay Provisions.  Section 2.8(a)(i) of the
Credit Agreement is hereby amended to delete the last sentence therefrom and to
insert in place thereof the following:


Each voluntary prepayment of the Term Loan A, the DDTL Loan or any Additional
Term Loan Facility shall be applied pro rata (based on the original scheduled
payment amounts) to the remaining principal installments thereof.


5.            Amendment to Excess Cash Flow Mandatory Prepayment Provisions.  
Section 2.12(c)(i) of the Agreement is hereby amended to add the following at
the end thereof:


Notwithstanding anything herein to the contrary, with respect to the Mandatory
Prepayment required to be made in 2016 based on the Excess Cash Flow of the
Borrower, the Borrower shall make the 2016 Excess Cash Flow Mandatory Prepayment
and such payment shall be made on or before March 31, 2016.


3

--------------------------------------------------------------------------------

6.            Amendment to Mandatory Payments Generally Provisions.  Section
2.12(e) of the Credit Agreement is hereby amended to delete the last sentence
therefrom and to insert in place thereof the following:


Each Mandatory Prepayment made with respect to the Term Loan A, the DDTL Loan
and the Additional Term Loan Facility (if any), shall be applied pro rata to the
remaining principal installments thereof; provided that, with respect to any
payments of the 2016 Excess Cash Flow Mandatory Prepayment, such payments shall
be applied equally to the next eight consecutive quarterly principal
amortization payments of the Term Loan A and the DDTL Loan.


7.            Amendment to Financial Covenants.  Section 5.7 of the Credit
Agreement is hereby amended to delete subsection (a) therefrom and to insert in
place thereof the following:


(a)            Leverage Ratio.  The Borrower shall not suffer or permit at any
time the Leverage Ratio to exceed (i) 3.50 to 1.00 on the Second Amendment
Effective Date through June 29, 2017, (iii) 3.25 to 1.00 on June 30, 2017
through September 29, 2017, and (iv) 3.00 to 1.00 on September 30, 2017 and
thereafter; provided that, if, at any time, the Borrower receives net proceeds
in an amount greater than or equal to Fifty Million Dollars ($50,000,000) in
connection with an equity offering, the Leverage Ratio covenant set forth in
this Section 5.7(a) shall automatically step-down to (and remain at) 3.00 to
1.00.


8.            Addition to Miscellaneous Provisions.  Article XI of the Credit
Agreement is hereby amended to add the following new Section 11.22 at the end
thereof:


Section 11.22.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)            the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)            the effects of any Bail-in Action on any such liability,
including, if applicable:


(i)            a reduction in full or in part or cancellation of any such
liability;


4

--------------------------------------------------------------------------------

(ii)            a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)            the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.


9.            Closing Deliveries.  Concurrently with the execution of this
Amendment, the Borrower shall:


(a)            execute and deliver to the Administrative Agent, for its sole
benefit, the Second Amendment Administrative Agent Fee Letter, and pay to the
Administrative Agent the fees stated therein;


(b)            the Borrower shall have paid an amendment fee to the
Administrative Agent, for the pro-rata benefit of the Lenders executing this
Amendment (the "Approving Lenders"), in an amount equal to twenty-five (25.00)
basis points multiplied by the sum of (i) the aggregate Revolving Credit
Commitments of the Approving Lenders, (ii) the outstanding principal balance of
the Term Loan A held by the Approving Lenders, and (iii) the outstanding
principal balance of the DDTL Loan held by the Approving Lenders;


(c)            cause each Guarantor of Payment to execute the attached Guarantor
Acknowledgment and Agreement; and


(d)            pay all legal fees and expenses of the Administrative Agent in
connection with this Amendment and any other Loan Documents.


10.            Representations and Warranties.  The Borrower hereby represents
and warrants to the Administrative Agent and the Lenders that (a) the Borrower
has the legal power and authority to execute and deliver this Amendment; (b) the
officers executing this Amendment have been duly authorized to execute and
deliver the same and bind the Borrower with respect to the provisions hereof;
(c) the execution and delivery hereof by the Borrower and the performance and
observance by the Borrower of the provisions hereof do not violate or conflict
with the Organizational Documents of the Borrower or any law applicable to the
Borrower or result in a breach of any provision of or constitute a default under
any other agreement, instrument or document binding upon or enforceable against
the Borrower; (d) no Default or Event of Default exists, nor will any occur
immediately after the execution and delivery of this Amendment or by the
performance or observance of any provision hereof; (e) each of the
representations and warranties contained in the Loan Documents is true and
correct in all material respects as of the Second Amendment Effective Date as if
made on the Second Amendment Effective Date, except to the extent that any such
representation or warranty expressly states that it relates to an earlier date
(in which case such representation or warranty is true and correct in all
material respects as of such earlier date); (f) the Borrower is not aware of any
claim or offset against, or defense or counterclaim to, the Borrower's
obligations or liabilities under the Credit Agreement or any other Related
Writing; and (g) this Amendment constitutes a valid and binding obligation of
the Borrower in every respect, enforceable in accordance with its terms.


5

--------------------------------------------------------------------------------

11.            Waiver and Release.  The Borrower, by signing below, hereby
waives and releases the Administrative Agent, and each of the Lenders, and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries, from any and all claims, offsets, defenses and counterclaims, such
waiver and release being with full knowledge and understanding of the
circumstances and effect thereof and after having consulted legal counsel with
respect thereto.


12.            References to Credit Agreement and Ratification.  Each reference
to the Credit Agreement that is made in the Credit Agreement or any other
Related Writing shall hereafter be construed as a reference to the Credit
Agreement as amended hereby.  Except as otherwise specifically provided herein,
all terms and provisions of the Credit Agreement are confirmed and ratified and
shall remain in full force and effect and be unaffected hereby. This Amendment
is a Loan Document.


13.            Counterparts.  This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile or other electronic signature, each of which, when so executed and
delivered, shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.


14.            Headings.  The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.


15.            Severability.  Any provision of this Amendment that shall be
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.


16.            Governing Law.  The rights and obligations of all parties hereto
shall be governed by the laws of the State of New York.


[Remainder of page intentionally left blank.]


11953641.8


6

--------------------------------------------------------------------------------

JURY TRIAL WAIVER.  THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, TO
THE EXTENT PERMITTED BY LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AMENDMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.


IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.





 
BEL FUSE INC.
 
By: /s/ Colin
Dunn                                                                                     
Colin Dunn
Vice President of Finance
 
 
KEYBANK NATIONAL ASSOCIATION
   as the Administrative Agent and as a Lender
 
By: /s/ David A.
Wild                                                                                    
David A. Wild
Senior Vice President
 

Signature Page 1 of 10 to Second Amendment Agreement

--------------------------------------------------------------------------------




 
M&T BANK
 
By:  /s/ Vito M.
Ferrone                                                                                    
Name:  Vito M.
Ferrone                                                                                    
Title:  Vice
President                                                                                    
 

Signature Page 2 of 10 to Second Amendment Agreement

--------------------------------------------------------------------------------




 
PNC BANK, NATIONAL ASSOCIATION
 
By:  /s/ S.
Landgraf                                                                                    
Name:  S.
Landgraf                                                                                    
Title:  Senior Vice
President                                                                                    
 

Signature Page 3 of 10 to Second Amendment Agreement

--------------------------------------------------------------------------------




 
U.S. BANK NATIONAL ASSOCIATION
 
By: /s/ Brian
Seipke                                                                                    
Name:  Brian
Seipke                                                                                    
Title:  Vice
President                                                                                    
 

Signature Page 4 of 10 to Second Amendment Agreement

--------------------------------------------------------------------------------




 
HSBC BANK USA, NATIONAL ASSOCIATION
 
By:  /s/ John
Yoler                                                                                    
Name:  John
Yoler                                                                                    
Title:  Senior Vice
President                                                                                    
 

Signature Page 5 of 10 to Second Amendment Agreement

--------------------------------------------------------------------------------




 
SANTANDER BANK, N.A.
 
By:  /s/ Constantine
Krikos                                                                                    
Name:  Constantine
Krikos                                                                                    
Title:  Senior Vice
President                                                                                    
 

Signature Page 6 of 10 to Second Amendment Agreement

--------------------------------------------------------------------------------




 
COMPASS BANK
 
By:  /s/ Michael
Coulter                                                                                    
Name:  Michael
Coulter                                                                                    
Title:  Senior Vice
President                                                                                    
 

Signature Page 7 of 10 to Second Amendment Agreement

--------------------------------------------------------------------------------




 
CAPITAL ONE, NATIONAL ASSOCIATION
 
By:  /s/ Nancy
McIver                                                                                    
Name:  Nancy
McIver                                                                                    
Title:  Senior Vice
President                                                                                    
 

Signature Page 8 of 10 to Second Amendment Agreement

--------------------------------------------------------------------------------




 
TD BANK, N.A.
 
By:  /s/ James E.
Vogel                                                                                    
Name:  James E.
Vogel                                                                                    
Title:  Senior Vice
President                                                                                   
 

Signature Page 9 of 10 to Second Amendment Agreement

--------------------------------------------------------------------------------




 
JPMORGAN CHASE BANK, N.A.
 
By:  /s/ Paul
Bourghol                                                                                    
Name:  Paul
Bourghol                                                                                    
Title:  Authorized
Officer                                                                                    
 

Signature Page 10 of 10 to Second Amendment Agreement

--------------------------------------------------------------------------------

GUARANTOR ACKNOWLEDGMENT AND AGREEMENT


The undersigned consent and agree to and acknowledge the terms of the foregoing
Second Amendment Agreement dated as of March 21, 2016.  The undersigned further
agree that the obligations of the undersigned pursuant to the Guaranty of
Payment executed by the undersigned are hereby ratified and shall remain in full
force and effect and be unaffected hereby.


The undersigned hereby waive and release the Administrative Agent and the
Lenders and their respective directors, officers, employees, attorneys,
affiliates and subsidiaries from any and all claims, offsets, defenses and
counterclaims of any kind or nature, absolute and contingent, of which the
undersigned are aware or should be aware, such waiver and release being with
full knowledge and understanding of the circumstances and effect thereof and
after having consulted legal counsel with respect thereto.


JURY TRIAL WAIVER.  THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE
AGENT, THE LENDERS AND THE UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN
CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG
THEM IN CONNECTION WITH THIS GUARANTOR ACKNOWLEDGMENT AND AGREEMENT, THE
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.



 
ARRAY CONNECTOR CORPORATION
BEL CONNECTOR INC.
BEL POWER INC.
BEL POWER SOLUTIONS INC.
BEL TRANSFORMER INC.
BEL WORKSOP LLC
BEL VENTURES INC.
CINCH CONNECTORS, INC.
CONNECTOR OWNERSHIP LLC
PAI CAPITAL LLC
CINCH CONNECTIVITY SOLUTIONS INC.
STRATOS INTERNATIONAL, LLC
STRATOS LIGHTWAVE LLC
STRATOS LIGHTWAVE-FLORIDA LLC
TROMPETER ELECTRONICS, INC.
 
By: /s/ Colin
Dunn                                                                                    
Colin Dunn
Treasurer and Secretary

Signature Page to Guarantor Acknowledgment and Agreement

--------------------------------------------------------------------------------


 